Citation Nr: 1503947	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-03 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for lumbosacral strain with arthritis and degenerative disc disease (DDD), rated as 10 percent disabling for the period prior to July 12, 2012, and 20 percent thereafter. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1968 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed below, the matter of unemployability has been raised by the record and expressly by the Veteran during the pendency of the appeal.  Thus, the TDIU claim has been recognized as part of the increased rating appeal and is before the Board.

The Board notes that the Veteran originally requested a Travel Board hearing in connection with his appeal.  However, in a correspondence received in November 2012, the Veteran indicated that he wished to withdraw his hearing request.  His hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(e) (2014).   


FINDINGS OF FACT

1.  Prior to July 12, 2012, the most probative evidence of record indicates that the Veteran's lumbosacral strain with arthritis and DDD did not manifest in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.
2.  Beginning July 12, 2012, the most probative evidence of record indicates that the Veteran's lumbosacral strain with arthritis and DDD did not manifest in forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.

3.  The most probative evidence of record demonstrates that the Veteran's service-connected disabilities, considered in combination, precluded him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  Prior to July 12, 2012, the criteria for a rating in excess of 10 percent for lumbosacral strain with arthritis and DDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5243 (2014).

2.  Beginning July 12, 2012, the criteria for a rating in excess of 20 percent for lumbosacral strain with arthritis and DDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5243 (2014).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In January 2010 and February 2010, VA satisfied its duty to notify the Veteran.  Specifically, the Veteran was notified of the information and evidence necessary to substantiate his claims; information and evidence that VA would seek to provide; information and evidence that the Veteran was expected to provide; and the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014) to assist the Veteran.  The Veteran's VA and private treatment records, Social Security Administration (SSA) records, and lay statements are of record.  VA provided the Veteran with VA examinations in February 2010, July 2012, and September 2012.  An addendum opinion was obtained in February 2013.  With regard to the Veteran's increased rating claim, the examination reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, rendered diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's disability.  The Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With regard to the TDIU claim, as will be discussed below in detail, the Board finds that the July 2012 and September 2012 examination reports and the February 2013 addendum opinion are inadequate for adjudicating the claim.  Nevertheless, in light of the favorable disposition of that claim, a remand to obtain an adequate examination report and / or VA opinion is unnecessary.  
Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Increased Rating 

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A staged rating is warranted if the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

The general rating formula for diseases and injuries of the spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2014).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows.  

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2014). 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.  

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2014).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrants a 10 percent evaluation.  A 20 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2014).  Under Note (1) of 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2014), an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Initially, the Board notes that although private treatment records were obtained, they are dated outside of the pertinent appeal period and therefore are not probative to ascertaining the Veteran's current level of disability.  

A July 2009 VA treatment record noted that the Veteran reported intermittent non-radiating back pain.  He rated his pain as an 8/10.  Upon examination, the Veteran had good range of motion for flexion, extension, and lateral bending.  He had no pain on palpation.  The Veteran was prescribed Ibuprofen.  No neurologic symptoms were noted and the Veteran displayed full upper and lower extremity strength.  An August 2009 treatment record noted that the Veteran had chronic low back pain and sacroiliac joint dysfunction from altered gait mechanics and joint loading.  The Veteran was referred for physical therapy (PT). 

An August 2009 PT record noted that the Veteran reported increased chronic low back pain.  He stated the pain was variable and alternated between sharp throbbing and dull aching.  Infrequent radiating limb pain or numbness was noted.  The Veteran denied bowel or bladder incontinence.  A November 2009 PT record indicated that the Veteran used a sacroiliac belt for support for walking and work.  

At his February 2010 VA examination, the Veteran reported intermittent low back pain, which he rated as 10/10.  He reported that he took Ibuprofen for his pain and that he had missed 4-5 weeks of work in the past year because inter alia, back problems.  The examiner noted that the Veteran had not had doctor ordered bed rest.  The examiner opined that the Veteran could not tolerate any prolonged walking or bending.  Upon physical examination, the Veteran had no tenderness to palpation of his lumbar spine.  He had forward flexion to 85 degrees, with objective pain at 80 degrees, extension to 15 degrees with pain, bilateral lateral flexion to 15 degrees, with pain at 10 degrees, and bilateral rotation to 30 degrees, without evidence of pain.  No additional pain, weakness, fatigue, incoordination, or loss in range of motion was evident with repetitive testing.  The Veteran had brisker than average reflexes in his bilateral lower extremities and there was no evidence of sensory loss.  The examiner noted that the Veteran's lumbar spine pain was non-radiating, that his gait was normal, that he had no tenderness, spasm, weakness, or neurological symptoms, and that he had not required assistive devices.  It was further noted that the Veteran was able to perform his occupation, but had missed several weeks due to flare-ups.  The examiner explained that during flare-ups, the Veteran stayed off his feet until the pain subsided, but noted these episodes were not incapacitating.  The examiner specifically noted that the Veteran had not experienced any incapacitating spells in the past year where a doctor ordered him to bed.

In his August 2010 notice of disagreement, the Veteran reported that he had tingling and numbness in his left thigh and that he had been prescribed pain pills and muscle relaxants.  He stated that he retired from work because he was no longer able to perform his duties because of back and leg pain.  

An August 2010 VA treatment record noted that an MRI of the Veteran's lumbar spine showed multilevel spondylosis from L1-L5 and small foraminal disc protrusion at L2-L3.

A February 2011 VA treatment record indicated that the Veteran had constant lower back pain that was well controlled with pain medication.  He reported intermittent radiating pain.  He was noted to have an antalgic right-sided gait.  Muscle strength, reflex, and sensory examinations were normal.  A March 2011 treatment record remained unchanged, except the Veteran reported that he had intermittent numbness and tingling in his left inner thigh area and he displayed diminished, 4/5, muscle strength for bilateral knee extension and left heel flexion.  VA treatment records dated April 2011 through September 2011 noted that the Veteran had increased left-sided back pain and intermittent numbness and tingling in his left thigh.  He denied any falls within the last 12 months.  

On his VA Form 9, the Veteran stated that he had lumbosacral ankylosis and scoliosis.  He noted that he was unable to do yard work or drive long distances without developing awful back pain that caused him to lay in bed unable to move for days.  

In an April 2012 statement, the Veteran reported that if he engaged in yard work or long drives inter alia, his back pain caused him to be laid up in bed for several days.  

VA treatment records dated February 2012 through July 2012 indicated that the Veteran reported severe low back pain that radiated down his left leg.  He reported that his back brace alleviated some of his back pain.  He also reported intermittent numbness and tingling.  The physician noted that the Veteran used a cane, appeared uncomfortable, and had difficulty getting on and off the examination table.  On physical examination, sensation, muscle strength, and reflex testing were normal.  

At his July 2012 VA examination, the Veteran reported that he had daily back pain, received epidural injections for pain, and constantly wore a back brace.  Upon range of motion testing, the Veteran had flexion to 50 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  The examiner noted objective evidence of pain throughout the Veteran's range of motion testing.  There was no additional loss in range of motion upon repetitive use testing.  The examiner noted that the Veteran had functional impairment in the form of less movement than normal and pain on movement.  Tenderness to palpation was noted, but there was no evidence of guarding or muscle spasm.  Muscle strength testing revealed normal lower extremity strength, with no evidence of muscle atrophy.  Lower extremity reflex and sensation testing were normal.  Straight leg raising was negative.  There was no evidence of radicular pain, numbness, paresthesias, and / or dysesthesias.  The examiner noted that the Veteran did not have any neurologic abnormalities related to his back condition.  The examiner stated that the Veteran did not have IVDS.  With regard to the functional impact of his back disability, the examiner opined that the Veteran should avoid heavy lifting and prolonged standing, but that sitting and sedentary work would be acceptable.  

VA treatment records dated April 2013 through December 2013 noted that the Veteran reported that his back pain was a little better, but that he still had pain.  The Veteran was treated with epidural injections.  He continued to report occasional tingling pain in his foot, but neurologic, muscle strength, reflex, and sensation testing throughout this period were normal.  

Prior to July 12, 2012, the probative evidence is against a finding that the Veteran's lumbosacral strain with arthritis and DDD manifested in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or favorable ankylosis of the entire thoracolumbar spine.

Beginning July 12, 2012, the probative medical evidence is against a finding that the Veteran's lumbosacral strain with arthritis and DDD involved loss of range of motion to the extent that forward flexion of the thoracolumbar spine was less than 30 degrees; or, favorable ankylosis of the entire thoracolumbar spine; or favorable ankylosis of the entire thoracolumbar spine.  

The Board has also considered whether a higher rating is warranted for incapacitating episodes under Diagnostic Code 5243 (2014).  Although the Veteran reported that he had flare-ups of pain so severe that he was laid up bed for several day, there is no evidence of physician prescribed bed rest.  To the contrary, the February 2010 examiner specifically noted that the Veteran had not had physician required bed rest.  Moreover, while the Veteran asserted that he was laid up in bed for several days, he has not asserted that he was ever prescribed bed rest by a physician.  In the absence of physician prescribed bed rest, a higher rating under Diagnostic Code 5243 is not warranted.  Id. 

The Board has considered the application of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  With regard to the DeLuca provisions, the July 2012 examiner noted that there was objective evidence of pain throughout range of motion.  The Board notes that pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Moreover, the objective pain noted in VA treatment records and examination reports did not result in additional functional loss.  Accordingly, the Board finds that a higher rating is not warranted for either period based on DeLuca.  
The Board acknowledges that the Veteran is competent to report his observable symptoms, such as pain, flare-ups, reduced range of motion, and numbness and tingling in his lower extremity.  However, without appropriate medical training and expertise, which he has not demonstrated, he is not competent to state whether his symptoms warrant a specific rating under the General Rating Formula.  Even considering the Veteran's flare-ups, the most probative evidence does not reflect that his flare-ups limit motion to such a degree as to warrant an increased rating.  
With regard to the Veteran's assertion that he had lumbosacral ankylosis and scoliosis, this assertion is not supported by the evidence of record.  As noted above, ankylosis means that the entire thoracolumbar spine or the entire spine is fixed in flexion or extension.  VA treatment records and examinations reports indicate that the Veteran had less movement than normal, but still had range of motion in his lumbar spine.  Moreover, the July 2012 examiner noted that the Veteran did not have muscle spasm or guarding severe enough to cause abnormal spinal contour, such as scoliosis.  Therefore, the Board finds that the objective medical findings are more probative.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

Lastly, the Board has considered whether a separate rating was warranted for neurological manifestations.  While the Board acknowledges the Veteran's subjective reports of intermittent numbness and tingling in his left lower extremity, the Veteran's neurologic and sensory examinations throughout the period on appeal were within normal limits.  Moreover, the July 2012 examiner expressly stated that the Veteran did not have radiculopathy, paresthesias and / or dysesthesias, numbness, or any other neurologic abnormalities related to his back condition.  In the absence of any objective evidence of neurological symptoms, the Board affords greater probative weight to the objective medical findings in the Veteran's treatment records and VA examination reports than it does to the symptoms subjectively reported by the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Thus, for the entire period on appeal, a separate rating for neurological manifestations is not warranted.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014).  

Here, the applicable rating criteria more than reasonably describe the Veteran's disability and symptomatology.  The Veteran has not submitted evidence indicating that his disabilities or the difficulties flowing from his service-connected disabilities constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  The Veteran reported that he had back pain, flare-ups, and reduced range of motion.  While the Veteran reported numbness and tingling in his left lower extremity, neurological testing indicated that the Veteran's sensation and reflexes were normal.  No other neurological symptoms were noted. 

Musculoskeletal symptoms such as decreased range of motion, pain, and flare-ups, are clearly contemplated in the General Rating Formula and provided for in the assigned ratings.  

Further, the Board observes that higher schedular ratings are, but the facts do not indicate that the Veteran disability picture warrants a higher rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun, 22 Vet. App. at 115.  As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disabilities cause marked interference with employment or periodic hospitalizations.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

The Veteran contends that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16 (2014), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the Veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2014).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The Veteran is currently service-connected for malaria, 0 percent disabling, effective September 1970; ischemic heart disease, 60 percent disabling; posttraumtic stress disorder (PTSD), 30 percent disabling, internal knee derangement with degenerative joint disease (DJD), chondromalacia and medial meniscus, tear, right knee, 10 percent disabling, effective January 11, 2010; lumbosacral strain with arthritis and DDD, 10 percent disabling prior to July 12, 2012, and 20 percent thereafter; and diabetes mellitus, type II, 20 percent disabling, effective February 15, 2012.  

Throughout the appeal period, the Veteran has had one disability ratable at 40 percent or more and a combined evaluation of 80 percent.  As such, the Board finds that the minimum schedular criteria for TDIU are met.  38 C.F.R. § 4.16(a) (2014).  

The question therefore becomes whether the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities

VA treatment records dated July 2009 through December 2009 noted that the Veteran had trouble working down on his right knee.  He reported that he had right knee pain, weakness, and giving away, which resulted in falls at work.  He also reported that he walked with a cane and wore a knee brace.  

A February 2010 VA examination noted that the Veteran worked as an aircraft mechanic but had missed 4-5 weeks of work in the past year due to knee and back pain.  The examiner noted that repetitive use aggravated the Veteran's pain, and that from a functional standpoint, the Veteran was unable to run or engage in prolonged walking or bending.  With regard to the Veteran's heart disease, it was noted that he had a stent placed in his coronary artery and had done well since that time and that when his knee was not bothering him he was able to walk without chest pain. 

In February 2010, the Veteran submitted various lay statements from coworkers, friends, and family.  The Veteran's coworker, M.V., stated that he had worked with the Veteran for several years and during that time, he had been aware of the Veteran's back and knee problems.  He noted that the Veteran wore knee braces every day and that the Veteran had knee pain and swelling to the extent that he had difficulty walking.  He reported that he had witnessed the Veteran's knee give out causing the Veteran to fall off ladders and down stairs.  Another coworker, J. R., stated that he heard the Veteran complain about his knee pain and observed him drag his leg and fall.  K. J., also a coworker, wrote that he had witnessed the Veteran struggle to get up and down when he had to work on his knees, and struggle to climb ladders.  He noted the Veteran had a severe limp, had many near falls, and had to go home early because of knee pain.  Another coworker, R. D. stated that he had worked with the Veteran for the last 18 months and during that time, the Veteran had drastic problems with his legs and knees.  He noted that the Veteran seemed to be in constant pain, adding that at times, his knees gave out on him and he fell, and that he had to take time off from work to recover and alleviate his knee pain and swelling.  

Friends, K. S. and K. S, wrote that they had observed the Veteran walk with a partial limp and painful looking gait.  They noted that the Veteran told them that he had long-standing knee problems.  They also indicated that the Veteran could not sit or walk for long periods without experiencing severe pain.  

In an undated letter, the Veteran's wife wrote that the Veteran treated his back and knee exacerbations with rest, hot and cold packs, and pain medication, but none of it helped.  She stated that the Veteran would get up and pace because of pain and that he could not drive long distances because of back pain.  She noted that his right knee was continuously swollen and that it went out on him.  She stated that the Veteran put up with pain for a longtime but that he was now unable to work.

A March 2010 VA treatment record noted that the Veteran reported that his knee periodically gave out on him.  He was noted to ambulate with a knee brace and cane.  VA PT records in November and December 2010 indicated that the Veteran reported difficulty working down on his right knee, that he had right leg weakness, swelling, and pain flare-ups that required him to stay off his feet.  He noted that when his leg gave away he fell like a ton of bricks.  It was noted that the Veteran's pain was worse when he worked hard, but that recently he had not been working as hard and that his employer had been allowing him to supervise and train other personnel.  The physical therapist noted that was likely the Veteran's maximum level of tolerance for labor.  

In his August 2010 notice of disagreement, the Veteran reported he retired from work because he was no longer able to perform his duties because of his back and leg pain.  

SSA records were received in December 2010.  On his disability application, the Veteran reported that his legs, back, knees, cataract surgery, hypertension, and heart condition prevented him from working.  He noted that he stopped working in March 2010.  The Veteran's work history included employment as a supervisor at a medical supply company, a fabricator for an airplane manufacturer, and as an airplane mechanic.  He reported that he had a 12th grade education and no specialized training or vocational school education.  The Veteran noted that his last job as an airplane mechanic involved a significant amount of physical activity and that he was in pain most of the day.  He noted that he required a knee brace, back brace, and cane to get around.  

An August 2010 SSA functional assessment by Dr. McCarron, M.D., indicated that the Veteran could occasionally lift a maximum of 20 pounds, frequently lift a maximum of 10 pounds, stand and walk for 6 hours, and sit for 6 hours.  Dr. McCarron opined that in light of the Veteran's right knee degeneration, status post arthroscopic surgery, atherosclerotic changes in his aorta, and degenerative joint disease of the lumbar spine with lower left extremity radicular symptoms, the medical evidence of record would support a residual functional capacity of light duty with occasional postural restrictions.

SSA found that the Veteran was entitled to disability benefits effective March 27, 2010, with a primary diagnosis status post medial meniscectomy of the right knee and a secondary diagnosis of degenerative joint disease of the lumbar spine.  The Board notes that both of these diagnoses are service-connected disabilities.  
On his February 2012 VA Form 9, the Veteran reported, inter alia, that he had been falling down the last few months even when using a cane.  He stated that walking even short distances caused him to have tightness in his chest and that he had been treated for chest pain on multiple occasions.

In a February 2012 treatment note, Dr. Farmer, the Veteran's VA primary care provider, stated that he had seen the Veteran multiple times in the past year for medical problems including uncontrolled diabetes, severe DDD of lumbar spine, and coronary heart disease.  Dr. Farmer stated that the Veteran was hardly able to walk because of his back problem and if he managed to walk a short distance, he developed angina.  Dr. Farmer opined that the Veteran was unable to pursue gainful employment and was totally disabled. 

In July 2012, the Veteran was provided with VA examinations assessing his service-connected disabilities.  Overall, the examiner opined that each of the Veteran's service-connected disabilities did not preclude sedentary work.  In the January 2013 addendum, the VA examiner opined that the Veteran's PTSD, ischemic heart disease, diabetes mellitus, malaria, spine, and knee disabilities would permit sedentary work with no prolonged walking or sitting. 

A May 2012 VA treatment record noted that the Veteran reported that he had been unemployed since March 2010.  It also noted that his employer had offered him a sedentary position but that he could not perform his tasks because he was unable to sit for long periods and fell down all the time. 

With regard to the negative VA opinions of record, neither the examination reports nor the January 2013 addendum opinion addressed the SSA finding, the Veteran's assertion that he could not perform sedentary tasks because prolonged sitting aggravated his back and knee, or the positive opinion by Dr. Farmer indicating that the Veteran was unable to pursue gainful employment.  Moreover, the addendum opinion was conclusory and provided no rationale or explanation to support the examiner's conclusion that sedentary work would be possible.  Accordingly, the examination reports and addendum opinion are inadequate for adjudicating the Veteran's TDIU claim and are afforded little, if any, probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value).

In a June 2013 VA treatment record, Dr. Hornstein opined that the Veteran was totally unemployable due to a combination of medical problems.  Although Dr. Hornstien did not provide an explicit basis for her opinion or indicate whether the referenced medical conditions were service-connected, later in the treatment record, she noted the Veteran had multiple medical problems, many related to Agent Orange, and that he had experienced increased problems with anxiety and depression along with chronic PTSD symptoms.  Given the context of the statement and the other information contained in the treatment note, the Board concludes that at a minimum Dr. Hornstein was referring to the Veteran's service-connected diabetes mellitus, ischemic heart disease, and PTSD.

While the Board acknowledges the negative VA opinions, as discussed above, the Board finds that they are of limited probative value.  Accordingly, the Board finds the positive opinions from Dr. Hornstien and Dr. Farmer are the most probative evidence of record.  With regard to sedentary employment, the Veteran's assertion regarding frequent falls is supported by the evidence of record.  Specifically, numerous coworkers reported that they had witnessed the Veteran fall at work while performing normal tasks.  Moreover, while not binding, the Board finds it probative that SSA has determined that the Veteran is entitled to disability benefits for his service-connected right knee and lumbar spine disabilities.  Therefore, based on the probative medical opinions and credible lay statements of record, the Board finds that TDIU is warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent prior to July 12, 2012, and in excess of 20 percent beginning July 12, 2012, for lumbosacral strain with arthritis and DDD, is denied.

Entitlement to TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


